Opinion by
Wilson, J.
Each unit of the merchandise in question, represented by exhibit 1, consists of a ring, composed of a metal spring, about l}i inches in diameter, covered with foam rubber. The foam rubber is sewn by hand, and *377small flowers or designs of undisclosed material and value have been placed around the article to cover the seam. The completed rings are used for catching drippings on liquor and wine bottles by placing them over the necks of the bottles. On the record presented, it was held that plaintiff failed to show that the merchandise at bar does not consist of artificial flowers in chief value of other materials, as classified, or that it is in chief value of india rubber, as claimed. On the authority of Yardley & Co., Ltd., et al. v. United States (41 C. C. P. A. 85, C. A. D. 533), the protest was overruled.